                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                         CIVIL MINUTES – GENERAL

    Case No.    LA CV18-04100 JAK (AGRx)                                              Date     October 15, 2018
    Title       William G. Silverstein v. Keynetics, Inc., et al.
	




    Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                     Andrea Keifer                                                    Alex Joko
                     Deputy Clerk                                         Court Reporter / Recorder
            Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
               William G. Silverstein, pro se                                    Sapna S. Mehta



    Proceedings:            PLAINTIFF'S MOTION TO REMAND (DKT. 21)

The motion hearing is held. The Court states its tentative views regarding Plaintiff’s Motion to Remand
(the “Motion”). Plaintiff and defense counsel address the Court. The Court takes the Motion UNDER
SUBMISSION and a ruling will be issued.

The parties report that they have a mediation session scheduled in November 2018. The Court
encourages the parties to participate in mediation regardless of whether this case remains here or is
remanded back to the state court.


IT IS SO ORDERED.



                                                                                                       :      17

                                                               Initials of Preparer       ak




                                                                                                           Page 1 of 1
	
